— In an action for the partition and sale of real property, the defendant appeals from so much of an order of the Supreme Court, Putnam County (Dickinson, J.), dated July 12, 1988, as denied his cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
We find that the Supreme Court properly denied the defendant’s cross motion for summary judgment dismissing the complaint. The affidavits of the parties raise issues that should be resolved at a trial. Mangano, J. P., Lawrence, Kunzeman and Eiber, JJ., concur.